45 So. 3d 872 (2010)
Leroy THOMPSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-274.
District Court of Appeal of Florida, Third District.
August 25, 2010.
Rehearing Denied October 5, 2010.
Carlos J. Martinez, Public Defender, and Harvey J. Sepler, Assistant Public Defender, Miami, FL, for appellant.
Bill McCollum, Attorney General, and Linda Katz, Assistant Attorney General, Miami, FL, for appellee.
Before COPE, GERSTEN and ROTHENBERG, JJ.
*873 PER CURIAM.
Affirmed. Carratelli v. State, 961 So. 2d 312, 324 (Fla.2007).